Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed November 15th, 2021, in which all pending claims were cancelled.  Claims 24-35 are new.  The amendments have been entered.  Claims 24-35 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: nodes that mimic the operation of the human brain; a training mechanism that analyzes supplied information; and a religious activity order determination engine … to automatically determine an optimized order in Claim 24, where the interpretation of nodes is propagated by dependency to Claim 25 (while Claim 25 recites additional details about the nodes, only including that each of the nodes comprises input connections, at least one transfer function, and an output connection does not provide sufficient structure to perform the recited function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations nodes that mimic, training mechanism that analyzes, and engine to automatically determine an optimized order in Claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The nodes, training mechanism, and engine are only described in the specification ([0005], [0022], [0069]) by the functions they perform.  Paragraphs [0025-0028] generally state that the “specified functions, combinations of steps for performing the functions, and program instructions for performing the specified functions … can be implemented by special purpose hardware-based computer systems that perform the specified functions or steps, or combinations of special purpose hardware and other hardware executing appropriate computer functions.”  However, 1) by MPEP 2181(II)(B), “For a mimicking, analyzing, nor determining are disclosed and 2) this is only a general statement about the unspecified functions of the invention and does not “clearly link the structure, materials, or acts [i.e. the processor] to the function” of mimicking, analyzing, or determining explicitly recited in the limitations invoking means-plus-function interpretation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
For the purpose of examination, the limitations interpreted under 35 U.S.C. 112(f) will be interpreted to include computer processing hardware along with instructions to perform the recited functions.

Claims 25-35 are rejected for dependence upon an indefinite claim.  Claim 25 recites additional details about the nodes, but only including that each of the nodes comprises input connections, at least one transfer function, and an output connection still does not provide sufficient structure to perform the recited function.

Further, Claim 24 recites the limitation the operation of the human brain.  There is insufficient antecedent basis for this limitation in the claim, making it indefinite as to whether any particular operation or any particular human brain is being referenced.  For the purpose of examination, the claim will be interpreted as if had read an operation of a human brain
Claims 27 and 28 recite the limitations variational AE neural network and denoising AE neural network.  The abbreviation AE renders the claims indefinite.  For the purpose of examination, the claims will be interpreted as if they had read variational/denoising autoencoding neural network.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Specifically, Claim 24 recites a neural network comprising … [an] engine … to automatically determine an optimized order for a plurality of religious activities.  Neural networks, as understood by one of ordinary skill in the art and described in tutorials and textbooks for practitioners, are not generally capable of optimizing an order of activities, presenting options to a user, receiving indications of selections from the user, etc.  A typical neural network is provided an input, as a vector of real values, and produces as an output, also as 
Therefore, Claim 24 is interpreted, in light of the specification and the 35 U.S.C. 112(f) invocation, as a system, comprising a (traditionally understood) neural network of nodes and weights, and also comprising a religious order determination engine for using the results of the traditional neural network/artificial intelligence processing comprising at least a processor configured to perform the presenting, receiving, and calculating steps attributed to the engine.
27 and 28 do not allow this interpretation – wherein the neural network is a variational/denoising AE neural network.  
In determining that the claims to do satisfy the enablement requirement, the examiner has considered each of the factors specified in In re Wands. (858 F.2d 731, 737 (Fed. Cir. 1988).)
(A) the breadth of the claims, and (B) the nature of the invention – Claim 24 is broad in the sense that it recites a neural network comprising nodes, and that the neural network is trained by analyzing supplied information – both properties that are common to nearly all neural networks, and do not provide any insight as to how the solution to the particular problem (determining an optimized order of activities) is accomplished
(C) the state of the prior art and (D) the level of one of ordinary skill:  The prior arts Hong and Kusner demonstrate that in order to perform a functions such as determining an optimized order of activities, modifications to a typical neural network structure well-known in the prior art (described by Ng) would need to be performed, and need to be described in detail, such that one of ordinary skill in the art would not be capable of performing the modifications with only information available in textbooks or tutorials
(E) the level of predictability in the art:  Although computer science is a highly predictable field, new techniques must be well described before they can be reproduced by others
(F) the amount of direction provided by the inventor:  The applicant has provided little guidance on how to accomplish the above-identified critical step in the claimed 
(G) the existence of working examples:  The applicant provides no working example of the claimed invention
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Experimentation alone would not bring a computer scientist – even a highly skilled one – closer to reproducing the claimed invention without further guidance as to how to implement the feature in question, as evidenced by the detailed descriptions in Xu and Kusner
The examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention is undue.  Accordingly, Claims 27 and 28 are rejected for lack of enablement.  

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, MPEP 2106.01(I) states: 
… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Claim 27 and 28, taken in combination with Claim 24, recite a neural network comprising … a religious activity order determination engine … to automatically determine an optimized order for a plurality of religious events … wherein the neural network is a variational/denoising AE neural network.  Paragraphs [0005] and [0069] of the specification do not contain any additional description of how the inventor intends the function to be performed, other than generically with a neural network.   No algorithm is described, and therefore no algorithm is described with enough specificity to describe how the result is achieved – simply restating the function recited in the claim is not sufficient, for reasons set forth in the enablement rejections of Claim 27 and 28 above.  Further, “it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement” (MPEP 2106.01(I)). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
24 recites a neural network comprising: … a religious activity order determination engine, which, as interpreted under 35 U.S.C. 112(f), includes a processor, thus an article of manufacture, one of the four statutory categories of patentable subject matter.
However, Claim 24 further recites to determine an optimized order for a plurality of religious activities based on the analysis of [] supplied information including to calculate a performance score value based at least in part on [an] indication of [an] outcome, at least partially in response to receiving the indication and to calculate an optimized order for the plurality of religious activities by analyzing the performance score value, each of which falls into the “mental process” grouping of abstract ideas.  Thus, Claim 24 recites an abstract idea.
Claim 24 recites additional elements of a plurality of nodes that mimic the operation of the human brain and a training mechanism that analyzes supplied information (i.e. using a neural network) which merely provides generic information to the religious activity order determination engine, e.g. does not apply, rely on, or make use of the recited abstract idea (see MPEP 2106.04(d)), and is thus insignificant extra-solution activity that cannot integrate the abstract idea into a practical application.  Claim 24 further recites (implicitly via the 35 U.S.C. 112(f) invocation of the engine and explicitly further in the claim) one or more processors, and mere instructions to implement and abstract idea on a computer cannot integrate the abstract idea into a practical application (see MPEP 2106.04(d)(I)).  Further, the claim recites several steps of receiving and presenting information to a user, as well as storing information in memory.  The receiving steps are data-gathering required for all uses of the abstract idea, thus do not place meaningful limits on the practice of the abstract idea, while displaying and storing information are steps of insignificant extra-solution activity which cannot provide a practical application (see MPEP 2106.04(d)(I) and 2106.05(h)).  Thus, Claim 24 is directed towards an abstract idea.    

Claim 25, dependent on Claim 24, recites additional details about the nodes of the neural network that neither apply, rely on, or make use of the abstract idea, and thus do not integrate the abstract idea into a practical application, nor represent any more than what is well-understood, routine, and conventional (as described in Ng).
Claims 26 and 30-34 recite additional steps that fall within the mental process grouping of abstract ideas (to optimize the order to obtain a particular result, to apply a weighting factor, to calculate the performance score based on an amount of religious activity, to rank a religious activity within the set of religious activities, calculating an optimized order by comparing, adjusting the rank based on [a] comparison) and a step falling within the mathematical process grouping (comparing first effectiveness score value to a respective second effectiveness score value to determine whether a statistically significant different exists between the scores), but no additional elements that could provide a practical application nor provide significantly more to the abstract idea.
Claims 27 and 28 merely specify a particular technological environment in which to apply the abstract idea (i.e. using a particular type of neural network), which neither integrates the abstract idea into a practical application nor provides an inventive concept (see MPEP 2106.04(d)(I) and 2106.05(f&h)).
Claim 29 specifies a particular field of use in which to perform the abstract idea (i.e. on particular data) which neither integrates the abstract idea into a practical application nor provides an inventive concept (see MPEP 2106.04(d)(I) and 2106.05(f)).
Claim 35 merely recites an intended result (i.e. that the performance score value and the threshold performance score value which are compared to in Claim 33 turn out to be equal to each other) of claim language previously recited, and thus caries negligible patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, “DTRP: A Flexible Deep Framework for Travel Route Planning,” in view of Purang, US PG Pub 2011/0167028.
Regarding Claim 24, Xu teaches a neural network (Xu, pg. 363, Fig. 1, & pg. 365, Fig. 2, the deep network model includes an LSTM (Long-Short Term Memory neural network, see pg. 375, citation [20], “LSTM neural networks” and an MLP (multi-layer perceptron neural network), see pg. 366, last paragraph, “The main MLP part is a two-layer feed-forward neural network”) comprising: a plurality of nodes that mimic [an] operation of [a] human brain (Xu, pg. 365, Fig. 2 shows a plurality of nodes where neurons in a neural network, by definition, are modeled after operation of a human brain); a training mechanism that analyzes supplied information (Xu, pg. 364, 1st paragraph, “In the model learning stage, the historical routes are transformed into a set of sequence patterns as the input of our model … to learn the probability of visiting the next POI given the input pattern”); and a religious activity order determination engine for using the results of artificial intelligence processing and simulation to automatically determine an optimized order for a plurality of religious activities based on the analysis of the supplied information (Xu, pg. 363, 4th paragraph, “we aim to generate a personalized travel route for each user … we firstly try to lean the probabilities of visiting the next POI [point of interest]  given the previous POIs and the tourist preferences … based on the learned probability, we try to generate a desirable candidate route for a new user considering his travel preferences and demands” where, pg. 370, 2nd paragraph, “Each POI is represented as its property vector including its ID, category (e.g. shopping, culture, religious, and park)” where visiting a religious point of interest is a religious activity, thus travel route planning to a plurality of religious POIs constitutes to determine an optimized order for a plurality of religious activities) wherein the religious order determination engine is configured for executing the steps of: … using one or more computer processors (Xu clearly executes their method on a computer, see pg. 369, Section 5, Experiments) to calculate an optimized order for the plurality of religious activities by analyzing [a] performance score value (Xu, pg. 372, 1st paragraph, “In the ‘General Planning’ task, we aim to generate a complete route as the final result … [using] the user’s preference on the category of POI” e.g. pg. 363, 1st paragraph, “User Preference Vector”: Given the POI category set and a tourist, we define the user preference vector as the normalized interest of [the user] on different POI categories” that is, a performance score value).
using one or more computer processors to present, to a user, a set of one or more … activities from [a] plurality of … activities (Purang, [0041], “Fig. 3A illustrates one embodiment of the itinerary planner interface.  The interface includes a map of the local area a listing of the available activities & locations”) using one or more computer processors to receive an indication that the user wishes to engage in a particular … activity from the set of one or more … activities (Purang, [0041], “The user may, in one embodiment [of the interface] select certain activities … to include”), at least partially in response to receiving the indication that the user wishes to engage in the … activity (Purang, [0041], “This restricts the planning space used by the itinerary planner”), using one or more computer processors to facilitate the … activity by communicating a cue to the user to engage in the … activity (Purang, Fig. 6, elements 610, “Download itinerary to mobile system” & 620, “Display itinerary item” in view of [0069-0077], the user using the mobile device to follow the itinerary) using one or more computer processors to receive an indication of an outcome selected from a group consisting of (a) that the user engaged in the … activity (Purang, [0078], “the system may automatically determine whether the user is following the itinerary”) at least partially in response to receiving the indication of the outcome, using one or more processors to calculate a performance score value based at least part on the indication of the outcome (Purang, [0042], “the user preferences may be learned based on user behavior.  For example, if the user always prefers plans that include ‘shopping’ the system learns the user has a preference for shopping” along with the “User Preference” vector of Xu, pg. 363, 1st paragraph, indicating “the number of previous visiting times to different POI categories”) and storing the optimized order for the plurality of religious activities in computer memory (Purang, Fig. 6, element 610, “Download itinerary to mobile system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the itinerary planning model of Xu into the itinerary planning system of Purang, including planning visits to religious sites (e.g. religious activities), providing an interface to receive activities to include from the user and to display instructions to the user, updating/learning the preference vector of Xu based on actual visits, and keeping the itinerary/optimized order in the memory of a mobile device.  The motivation to do so is to provide a convenient computer interface via which the recommendations of the Xu model are provided to users (Purang, Figs. 3B & 6). 
Regarding Claim 25, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu further teaches wherein each of the nodes comprises one or more weighted input connections, at least one transfer function that combines the inputs, and an output connection (Xu, pg. 365, Fig. 2 & pg. 366, 2nd paragraph, where “the following equations” define the transfer functions, inputs, and outputs of nodes in the LSTM layer of the neural network).
Regarding Claim 26, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu further teaches wherein the neural network optimizes the order to obtain a particular result (Xu, pg. 363, 4th paragraph, “we try to generate a desirable candidate route for a new user considering his travel preferences and demands,” that is, the particular result is a desirable route for a particular user).
30, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu further teaches wherein calculating the performance score value comprises applying a weighting factor to an amount of the religious activity that the user engaged in, the weighting factor corresponding to a type of religious activity that the user engaged in (Xu, pg. 363, 1st paragraph, “we define the user preference vector as the normalized interests of the user on different POI categories … calculated by the number of previous visiting times to different POI categories” where “normalized” means dividing the elements of the vector by their sum such that each element of the vector is between 0 and 1, i.e. applying a weighting factor, the sum, to an amount of the religious activity that the user engaged in, the number of previous visiting times to the category).
Regarding Claim 31, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu further teaches wherein calculating the performance score value is based, at least in part, on an amount of the religious activity that the user engaged in (Xu, pg. 363, 1st paragraph, “we define the user preference vector as the normalized interests of the user on different POI categories … calculated by the number of previous visiting times to different POI categories” where “the number of previous visiting times to the category” including the updated number of times/learned preferences of Purang, is an amount of the religious activity that the user engaged in).
Regarding Claim 32, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu is silent on presenting so does not teach wherein presenting, to a user, a set of one or more religious activities is based, at least in part, on a ranking of religious activities within the set of religious activities.  Purang, however, (in combination with Xu, for the religious activities) teaches this limitation (Purang, [0069-0077], “At block 620, the first item in the itinerary is displayed” [0070]-[0076] presents an ordered/ranked list, i.e. a ranking is an order in which to perform the activities and [0077], “In one embodiment, the next ‘activity’ is displayed.  In one embodiment, the activity has associated with it a time, and a starting and ending location” where activities ordered by time is a ranking within the set).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the items of the itinerary in a ranked list.  The motivation to do so is so that the user can follow the itinerary instructions (i.e. follow the cue in an ordered fashion).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Purang, and further in view of Kusner, “Grammar Variational Autoencoder.”  
Regarding Claim 27, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu does not teach wherein the neural network is a variational AE neural network, but Kusner teaches a variational autoencoder (Kusner, title, “Grammar variational autoencoder”) to “map latent points to sequences” (Kusner, pg. 2, 2nd column, 4th paragraph).  It would have been obvious to one of ordinary skill in the art to use the grammar variational autoencoder of Kusner to learn the sequence distribution of travel route sequences of Xu.  The motivation to do so is that “state of the art method often produce outputs that are not valid … We demonstrate the effectiveness of our learned models by showing their improved performance” (Kusner, pg. 1, Abstract) – that is, the grammar variational autoencoder does a better job at learning and representing sequences, i.e. order of activities, than traditional methods.
28, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  Xu does not teach wherein the neural network is a denoising AE neural network, but Kusner teaches an autoencoder (Kusner, title, “Grammar variational autoencoder”) to “map latent points to sequences” (Kusner, pg. 2, 2nd column, 4th paragraph).  Further, the autoencoder of Kusner is a denoising autoencoder because noisy/invalid outputs are removed/made impossible with a mask (Kusner, pg. 3, 2nd column, 2nd paragraph, “we use it to mask out the invalid dimensions of the logit vector”) where removing invalid outputs constitutes denoising.  It would have been obvious to one of ordinary skill in the art to use the grammar variational denoising autoencoder of Kusner to learn the sequence distribution of travel route sequences of Xu.  The motivation to do so is that “state of the art method often produce outputs that are not valid … We demonstrate the effectiveness of our learned models by showing their improved performance” (Kusner, pg. 1, Abstract) – that is, the grammar variational denoising autoencoder does a better job at learning and representing valid sequences, i.e. order of activities, than traditional methods.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Purang, and further in view of Ben-Yehuda, US PG Pub 2008/0046298.
Regarding Claim 29, the Xu/Purang combination of Claim 24 teaches the neural network of Claim 24 (and thus the rejection of Claim 24 is incorporated).  The Xu/Purang combination schedules religious activities that involve visiting religious points of interest (Xu, pg. 370, 1st paragraph, “Each POI is represented as its property vector including its ID, category e.g. … religious”) but does not specifically teach to schedule any of the five specific types of religious activity recited in Claim 29.  However, Ben-Yehuda, also in travel-planning, teaches to (c) attending a religious event (Ben-Yehuda, [0415], “the interface of Fig. 40 is not limited to recreational and/or tourism activities … custom activities include … religious services” i.e. ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include attending religious services as one activity to schedule in the system of Xu/Purang, as does Ben-Yehuda.  The motivation to do so is to allow users to plan to attend religious events like services in their travel itinerary.

Response to Arguments
Applicant’s arguments filed March 1st, 2021 and November 15th, 2021 have been fully considered, but are unpersuasive, as applicant merely states that new claims have been presented.

Conclusion
Claim 33 has been searched, but it and its dependents have not rejected with respect to prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Veals, US PG Pub 2020/0179794 teaches to judge the effectiveness of religious instruction, but is not related to determining an optimized order for religious activities.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/Primary Examiner, Art Unit 2122